Citation Nr: 1536673	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing before the Board at the RO in his October 2011 substantive appeal; however, he cancelled this request in a January 2015 written submission, as confirmed in a February 2015 telephone call with the RO.  He has not submitted another hearing request since that time.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

The Veteran also perfected an appeal as to the denial of service connection for tinnitus; however, the RO granted this claim in an October 2014 rating decision.  The Board finds that this represents a full grant of the benefit sought on appeal as to this claim.  Thus, this issue is no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide an additional VA examination.  Specifically, the August 2010 VA examiner determined that hearing loss was not at least as likely as not due to or aggravated by events encountered during the Veteran's military service.  The examiner appears to have based this opinion in significant part on a finding that the Veteran had normal hearing without complaint of a history of hearing loss at separation; however, the examiner also stated that the results of the current hearing evaluation were consistent with hearing loss resulting from exposure to high intensity sounds.  The Veteran indicated at that time that he had not been exposed to the same level of noise outside of his service duties; he worked as a postal carrier after service.  In addition, the examiner stated that the Veteran had asymmetrical sensorineural hearing loss and should have an ENT (ears, nose, and throat) or neurological consultation.  A March 2010 private audiologist previously diagnosed the Veteran with mixed hearing loss in both ears and noted his history of military noise exposure but did not provide an actual opinion regarding the etiology of the hearing loss.

On review, the medical evidence is somewhat unclear as to the etiology of the Veteran's bilateral hearing loss, and the additional testing recommended by the VA examiner has not yet been accomplished.  Accordingly, the Board finds that a new VA examination would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including from the Central California Health Care System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  The January 1966 service entrance audiological examination must be converted from ASA measurements to ISO-ANSI measurements.

In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause; (2) the medical significance, if any, of the Veteran's reported history of running ears in his January 1966 service entrance report of medical history; (3) the August 2010 VA examiner's finding of asymmetrical hearing loss; (4) the August 2010 VA examiner's recommendation of an ENT or neurological consultation; and (4) the March 2010 private audiological evaluation which diagnosed mixed hearing loss in both ears.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, including all evidence received in the VBMS and Virtual VA electronic claims files since the September 2011 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


